      Case 2:18-cv-01599-TLN-AC Document 20 Filed 11/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALBRA McCLAIN,                                     No. 2:18-cv-1599 TLN AC
12                       Plaintiff,
13            v.                                         ORDER
14    AMERICAN CREDIT RESOLUTION,
      INC.,
15
                         Defendant.
16

17

18          Plaintiff, who is proceeding pro se, has filed motions for default judgment. ECF No. 16,

19   18. These motions will be construed as a request for entry of default by the Clerk, pursuant to

20   Fed. R. Civ. P. 55(a). Plaintiff is informed below of the procedures to be followed in pursuing a

21   default judgment.

22                                           Procedure for Default

23          A party seeking default judgment must first request entry of default from the Clerk’s

24   Office under Fed. R. Civ. P. 55(a). The court Clerk determines whether entry is appropriate by

25   reviewing the requesting party’s request and accompanying documentation. If the Clerk finds

26   that the facts establish a failure to plead or otherwise defend, the Clerk will enter a default

27   without any need for a judicial order. A default entry is not a judgment, but it is a necessary

28   precondition for judgment.
                                                         1
      Case 2:18-cv-01599-TLN-AC Document 20 Filed 11/02/20 Page 2 of 3


 1           If the plaintiff is granted entry of default by the Clerk of the Court, plaintiff may then
 2   apply to the court to obtain a default judgement. Fed. R. Civ. Proc. 55(b)(2). Plaintiff must file a
 3   motion for entry of default judgment and notice the motion for hearing before the undersigned
 4   pursuant to Local Rule 230. The motion may be made any time after entry of defendant’s default.
 5           However, “[a] defendant’s default does not automatically entitle the plaintiff to a court-
 6   ordered judgment.” PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002)
 7   (citing Draper v. Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986)); see Fed. R. Civ. P. 55(b)
 8   (governing the entry of default judgments). Instead, the decision to grant or deny an application
 9   for default judgment lies within the district court’s sound discretion. Aldabe v. Aldabe, 616 F.2d
10   1089, 1092 (9th Cir. 1980). In making this determination, the court will consider the following
11   factors:
12                    (1) the possibility of prejudice to the plaintiff; (2) the merits of
                      plaintiff's substantive claim; (3) the sufficiency of the complaint; (4)
13                    the sum of money at stake in the action; (5) the possibility of a dispute
                      concerning material facts; (6) whether the default was due to
14                    excusable neglect; and (7) the strong policy underlying the Federal
                      Rules of Civil Procedure favoring decisions on the merits.
15

16   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Default judgments are ordinarily
17   disfavored. Id. at 1472.
18           As a general rule, once default is entered by the Clerk, well-pleaded factual allegations in
19   the operative complaint are taken as true, except for those allegations relating to damages.
20   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (per curiam). Although
21   well-pleaded allegations in the complaint are admitted by a defendant’s failure to respond,
22   “necessary facts not contained in the pleadings, and claims which are legally insufficient, are not
23   established by default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992).
24              Any motion for default judgment under Fed. R. Civ. Proc. 55(b)(2) should address the
25   factors set forth in Eitel v. McCool, above.
26           For the reasons set forth above, IT IS HEREBY ORDERED that:
27           1. Plaintiff’s motions for default judgment (ECF No. 16, 18) are construed as requests for
28                 Clerk’s Entry of Default and as such are GRANTED IN PART as follows;
                                                          2
     Case 2:18-cv-01599-TLN-AC Document 20 Filed 11/02/20 Page 3 of 3


 1         2. The Clerk of the Court is directed to make the determination required under Fed. R.
 2            Civ. Proc. 55(a).
 3   DATED: October 30, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
